                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02672-MSK-NRN

GDHI MARKETING, LLC D/B/A GODABO HOME AND LIFE,

        Plaintiff,
v.

ANTSEL MARKETING, LLC D/B/A THEHOMEMAG FRONT RANGE,
THM MANAGEMENT, LLC D/B/A THEHOMEMAG,
THE HOME MAG HOLDING COMPANY, LLC,
CAMPBELL WIENER, INC. D/B/A THM OF VENTURA,
THE HOME IMPROVER, LLC,
CLAIRE LINDSAY,
ANNIE MULLEN,
BARBARA ROBLES,
ELLEN SMITH,

        Defendants.


         PLAINTIFF’S COMBINED RESPONSE IN OPPOSITION TO
   DEFENDANTS THM MANAGEMENT, LLC, THE HOME MAG HOLDING
COMPANY, LLC, CAMPBELL WEINER, INC., AND THE HOME IMPROVER, LLC’S
 MOTIONS TO DISMISS FIRST AMENDED COMPLAINT [ECF NOS. 38, 39, 40, 41]


        Plaintiff GDHI Marketing, LLC d/b/a GoDabo Home & Life (“GoDabo”), opposes the

relief requested in Defendants THM Management, LLC d/b/a TheHomeMag (“THM, LLC”), The

Home Mag Holding Company, LLC (“THM Holding”), Campbell Weiner, Inc. (“THM of

Ventura”), and The Home Improver, LLC’s (“The Home Improver”) (collectively referred to as

the “Campbell Defendants”) Motions to Dismiss GoDabo’s First Amended Complaint and for the

reasons set forth below requests that this Court deny the Motions to Dismiss in full.1


1
  There is significant overlap and no conflicts among the arguments made by the separate Campbell Defendants in
their respective Motions to Dismiss. To the extent that claims are also common between the Campbell Defendants and
the remaining defendants whose motions are addressed under separate cover, GoDabo incorporates those arguments
here.
                                                INTRODUCTION

        This Response addresses the four Motions to Dismiss filed by the Campbell Defendants,

which together control a national company-owned, affiliate-owned and franchise system for direct

mail home improvement advertising magazines operating under the TheHomeMag mark. Am.

Compl. (ECF no. 21) ¶¶ 1, 17. THM, LLC is the franchisor entity,2 while THM Holding owns

TheHomeMag intellectual property, and trademarks and licenses the same to its franchisees and

its company-owned businesses. Id. ¶¶ 3-4. THM Holding also operates ten company-owned

businesses of the type THM, LLC franchises, operating under the TheHomeMag mark. Id. ¶ 4.

THM of Ventura and The Home Improver together own several businesses of the type THM, LLC

franchises. Id. ¶¶ 5–6. These four entities share a principal, Sean Campbell. Ex. A (Franchise

Disclosure Document) at 1.3

        Nationwide, the Campbell Defendants have monopoly power in the market for direct mail

home improvement advertising magazines. Throughout their national network of magazines that

constitute this monopoly, the Campbell Defendants have eliminated horizontal competition among

company-owned, affiliate-owned, and franchisee-owned magazines by intentionally carving up

the national geographic market into separate “protected” territories for each of their magazines.

Am. Compl. ¶ 43. This means that neither THM Ventura’s magazines, THI’s magazines, THM

Holdings’ magazines, nor franchisees magazines are allowed to market in one-another’s allocated




2
 THM Management, LLC, referred to herein as “THM, LLC,” is referred to throughout the Amended Complaint as
“THM Franchisor” or “THM Management.”

3
 See GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997) (“[I]f a plaintiff does
not incorporate by reference or attach a document to its complaint, but the document is referred to in the complaint
and is central to the plaintiff’s claim, a defendant may submit an indisputably authentic copy to the court to be
considered on a motion to dismiss.”). Documents authenticated by Affidavit of Greg Harline, attached hereto at
Exhibit E.



                                                             2
territories. Ex. A at 31. In addition, the Campbell Defendants created and utilized a central

advertising and marketing platform for each such magazine that publishes knowingly false and

deceptive statements about TheHomeMag and its franchisees in order to erect substantial barriers

to entry by competitors into any of these “protected” territories. Am. Compl. ¶¶ 40, 44. As a result

of this concerted action, the Campbell Defendants have created and maintained a monopoly of

direct mail home improvement advertising magazines nationwide, which allows them to extract

monopolistic rents, decrease selection for consumers, and reduce or eliminate competition. Id. ¶¶

44, 65.




  Figure 1: Illustration of all Campbell Defendants’ participation in the same horizontal
                                          market.

          In addition to the franchises owned by the Campbell Defendants, several independently

owned TheHomeMag franchises operate nationwide in their own “protected markets.” Id. ¶ 18;

Ex. A at 35. One of those is TheHomeMag Front Range, which is operated by Defendant Antsel

Marketing, LLC. Am. Compl. ¶ 7. TheHomeMag Front Range operates in the Denver Metropolitan

                                                     3
Area and, until 2018, held—by its own admission—a 100% share of the direct mail home

improvement advertising magazine market in the Denver Metro Area. Id. ¶ 61. Antsel Marketing,

LLC as a franchisee maintains its monopoly through assistance from the Campbell Defendants

including the latter’s system of price fixing, exclusive suppliers, coordinated false advertising, and

confidential operations guidance, in addition to its “protected” territory. Id. ¶ 43; Ex. A at 9, 13,

20, 23–24.

       GoDabo is the only competitor of TheHomeMag Front Range for direct mail home

improvement advertising magazines in the Denver Metropolitan Area. Am. Compl. ¶¶ 53, 63.

Since entering the market in early 2018, GoDabo has struggled to attract and hold advertising

customers despite the fact that it offers a superior product at a more attractive price than

TheHomeMag. Id. ¶¶ 1, 25, 40, 63, 65. GoDabo, as with any entrant to this product market, faced

steep barriers to entry, including the need to finance and sustain large capital expenditures and

marshal significant technical know-how to open and maintain its operation. Id. ¶¶ 20, 55; Ex. A at

11–12. In addition, and most significantly, false and deceptive statements made by agents of

TheHomeMag Front Range, such as impossible-to-attain performance promises and wholly false

demographic data, have created a virtually insurmountable barrier to entry because it necessarily

forces GoDabo to either lie to compete with TheHomeMag Front Range, or concede that its

product is inferior when it is not. Am. Compl. ¶¶ 37–42.

       These statements are in direct connection to and a result of a conspiracy with the Campbell

Defendants to monopolize the Denver market as well as the national market. Id. ¶¶ 13, 78–84. This

conspiracy is both directly established by written agreements between the Defendant, and can be

inferred based on the benefits received by the Campbell entities, which receive a franchise fee and

ongoing royalties, and the franchises and company-owned and affiliate-own businesses that get to




                                                      4
charge a monopolistic price for their product. Id. ¶ 44. Additional details of this conspiracy are

explicitly described in Defendants’ own Franchise Disclosure Document. Ex. A; Am. Compl. ¶

43.

       As one pronounced example of this anticompetitive conduct, in August 2018, as GoDabo

was approaching a 20% market share, Antsel Marketing, LLC and several of its agents conspired

to send a disparaging email about GoDabo to a large list of their shared clients and others, resulting

in confirmed loss of advertising customers to GoDabo. Am. Compl. ¶¶ 23–32. When notified of

this, THM, LLC assumed responsibility for assuring that these actions did not continue. Id. ¶ 33.

Yet, similarly false and disparaging statements have continued. Id. ¶¶ 34–38. Furthermore, the

media kit that TheHomeMag Front Range distributes to consumers contains several of these false

and deceptive statements and was designed in conjunction and coordination with the Campbell

Defendants. Id. ¶¶ 37–38; Ex. A at 12.

       In order to address this anticompetitive landscape that harms GoDabo as well as the home

improvement advertising contractors in both Denver and the National Market who must pay higher

prices for lower-quality products (and also their customers to whom they pass on those costs),

GoDabo filed claims against the Campbell Defendants pursuant to the Sherman Act §§ 1 and 2

and the Lanham Act § 43(a), as well as related claims against another set of Defendants that operate

TheHomeMag Front Range (referred to herein collectively as the “Front Range Defendants”).

“The fundamental purpose of the Sherman Act was to secure equality of opportunity and to protect

the public against evils commonly incident to destruction of competition through monopolies and

combinations in restraint of trade.” Ramsay Co. v. Associated Bill Posters of U. S. and Canada,

260 U.S. 501, 512 (1923). “When competition is reduced, prices increase and unit sales decrease.”

Burke v. Ford, 389 U.S. 320, 322 (1967).




                                                      5
        GoDabo’s First Amended Complaint included over twenty pages of detailed and plausible

factual allegations which, if true, support its claims.4 Nevertheless, Campbell Defendants assert

that it has failed to meet the plausibility standard under Iqbal and Twombly arguing with flawed

logic, inter alia, that (1) Campbell Defendants are not competitors because they operate in

“protected” territories, despite the fact that this is the very definition of market allocation; (2) the

statements in the TheHomeMag Front Range’s media kit and its agents’ emails were not false or

misleading despite the clear questions of fact that this assertion raises; that (3) GoDabo did not

plead any direct evidence of anti-competitive or conspiratorial conduct by certain Campbell

Defendants, despite the well-recognized ability to prove conspiracy through circumstantial

evidence, as well as GoDabo’s direct allegations of a specific conspiracy and the direct evidence

of a conspiracy inherent in the franchise disclosure document; (4) GoDabo failed to assert facts

supporting certain elements such as market definition and injury, which is plainly contradicted by

even a cursory reading of the Amended Complaint; and (5) GoDabo failed to establish a prima

facie showing of this Court’s personal jurisdiction over three of the Campbell Defendants, even

though it is their burden in this case to prove that this Court’s exercise of jurisdiction would

infringe on their constitutional and liberty interests.

        Each of GoDabo’s challenged claims is supported below in this Court’s required format.

As the Court has recognized, “[t]here is a strong presumption against dismissal for failure to state

a claim under Rule 12(b)(6).” Shell v. Am. Family Rights Ass’n, No. 09CV00309-MSK-KMT,

2010 WL 1348548, at *14 (D. Colo. Mar. 31, 2010) (attached hereto as Exhibit F) (citing Cottrell,

Ltd. v. Biotrol Int’l, Inc., 191 F.3d 1248, 1251 (10th Cir.1999)). “[T]he Court must take Plaintiffs’



4
  This Response addresses any concern that the Amended Complaint is a “shotgun pleading” by connecting the factual
allegations in the Amended Complaint directly to the claims asserted.



                                                            6
factual allegations as true, consider them as a whole, and view them in the light most favorable to

Plaintiffs in evaluating a motion to dismiss . . . .” Beltran v. InterExchange, Inc., 176 F. Supp. 3d

1066, 1079 (D. Colo. 2016). “[A] well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of [the alleged] facts is improbable, and ‘that a recovery is very remote and

unlikely.’” Sanchez v. Hartley, 810 F.3d 750, 756 (10th Cir. 2016) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)) (alteration in the original). GoDabo pleads a detailed and

plausible factual foundation in support of its claims that is more than sufficient at this stage and

this Court should deny the Motions to Dismiss.5

                                                ARGUMENT

A. GoDabo Pleads Sufficient Facts to Support Its Third Claim For Relief: Violation of 15
   U.S.C. § 2 – Conspiracy to Monopolize (Denver Market) – Against THM, LLC and THM
   Holding

        Burden of Proof: GoDabo agrees that it has the burden of proof for this claim.

        Elements: GoDabo agrees that a conspiracy to monopolize claim requires proof of (1) the

existence of a combination or conspiracy to monopolize; (2) overt acts done in furtherance of the

combination or conspiracy; and (3) a specific intent to monopolize. Lenox MacLaren Surgical

Corp. v. Medtronic, Inc., 847 F.3d 1221, 1231 (10th Cir. 2017). Some cases also list a fourth

element: an effect upon an appreciable amount of interstate commerce. Lantec, Inc. v. Novell, Inc.,

306 F.3d 1003, 1028 (10th Cir. 2002). Campbell Defendants’ cited cases do not support their

assertion that a conspiracy to monopolize claim contains the element of “anticompetitive conduct,”

as discussed further below. GoDabo agrees that its Section 2 monopoly claims require proof of the

relevant product and geographic market.



5
 Additional relevant facts alleged in the Amended Complaint or contained in the TheHomeMag franchise disclosure
document are addressed below as relevant to each of the claims.



                                                           7
       Elements at Issue:

       1. Anticompetitive Conduct

       THM, LLC and THM Holding challenge this element and argue that false advertising does

not constitute anticompetitive behavior under the Sherman Act.

       First, THM, LLC and THM Holding do not provide any authority for their position that

“anticompetitive conduct” is an element of a conspiracy to monopolize claim. Cf. Lantec, 306 F.3d

at 1028 (10th Cir. 2002) (listing only four elements); Lenox MacLaren Surgical Corp. v.

Medtronic, Inc., 762 F.3d 1114, 1127 (10th Cir. 2014) (discussing this element in the context of

an attempted monopolization claim). Cf. Nat’l Ass’n of Pharm. Mfrs., Inc. v. Ayerst Labs., 850

F.2d 904, 916 (2d Cir. 1988) (same). Nevertheless, GoDabo sufficiently alleges anticompetitive

conduct.

       Although false statements about a competitor (“trade disparagement”) are presumed not to

constitute an antitrust injury, this presumption is overcome by “a demonstration that a competitor’s

false advertisements had the potential to eliminate, or did in fact eliminate, competition . . . .”

Retractable Techs., Inc. v. Becton Dickinson & Co., 842 F.3d 883, 895 (5th Cir. 2016). Cf.

Phototron Corp. v. Eastman Kodak Co., 842 F.2d 95, 100 (5th Cir. 1988) (“Advertising that creates

barriers to entry in a market constitutes predatory behavior of the type the antitrust laws are

designed to prevent.”). The Tenth Circuit adopted the six-factor test to determine whether the

presumption is overcome from other circuits:

       A Section 2 plaintiff may rebut this presumption by satisfying a six-factor test,
       showing that the disparagement was: (1) clearly false, (2) clearly material, (3)
       clearly likely to induce reasonable reliance, (4) made to buyers without knowledge
       of the subject matter, (5) continued for prolonged periods, and (6) not readily
       susceptible to neutralization or other offset by rivals.

Lenox, 762 F.3d at 1127.




                                                     8
          GoDabo sufficiently alleges facts meeting this test. Am. Compl. ¶¶ 21–42. Included within

these allegations, id. ¶¶ 24, 35–37, are plausible assertion that the statements contained in the July

and August emails and the TheHomeMag Front Range media kit are false because, among other

things:

   •      The June 2018 GoDabo issue was already in the mail when the Front Range Defendants

          stated on July 5, 2018, that “GoDabo has not yet mailed the issue.”

   •      The postage for said issue was paid on June 26, 2018, when the Front Range Defendants

          stated on July 5, 2018, that “he [Greg Harline of GoDabo] has not paid the Post Office.”

   •      TheHomeMag Front Range’s mailing list is not “handpicked,” despite the claim in the

          August 31, 2018, email.

   •      GoDabo does not “saturate zipcodes,” despite the claim in the August 31, 2018, email to

          the contrary.

   •      The average net worth of TheHomeMag Front Range reader is not $1.73 million, despite

          the claim to the contrary in the media kit.

   •      72% of the TheHomeMag readers do not frequently purchase products or services from

          ads in TheHomeMag, despite the claim in the media kit.

          In addition, GoDabo alleges that the statements are material because they actually

influenced buying decisions for prospective home improvement contractor advertisers, id. ¶¶ 25–

32, 41; that they were likely to induce reasonable reliance because they were made by the sole

established participant in the market, id. ¶ 41; that they were made to home improvement

contractors who are largely not specialists in the advertising industry, id.; that the statements

against GoDabo had continued since at least April 2018 and the false claims about TheHomeMag

generally have continued for years, id. ¶¶ 21, 42; and that the campaign is not readily susceptible



                                                        9
to neutralization by GoDabo as the recent entrant to the market, when those statements are made

by an established participant, id. ¶ 42.6 Moreover, GoDabo’s pleadings demonstrate that these false

and/or misleading statements have the very real potential to eliminate GoDabo as a competitor in

the market. Id. ¶¶ 1, 21, 25, 47, 65.

        2. Combination or Conspiracy

        THM, LLC and THM Holding challenge this element on the basis that they and the Front

Range Defendants are not competitors and, therefore, cannot conspire as a matter of law.

        Despite the Campbell Defendants’ arguments to the contrary, Copperweld does not

foreclose the possibility that a franchisor and franchisee may conspire. Copperweld Corp. v.

Independence Tube Corp., 467 U.S. 752 (1984) (holding only that a wholly-owned subsidiary and

its parent corporation could not conspire for purposes of the Sherman Act § 1). Later, the Supreme

Court held that licensing activities for individual professional football teams’ intellectual property,

conducted through a corporation separate from the teams/franchisees and with its own

management, constituted concerted action that was not categorically beyond the coverage of § 1

of the Sherman Act. Am. Needle, Inc. v. Nat’l Football League, 560 U.S. 183 (2010). The key to

American Needle was that the entities had distinct economic interests. Id. at 195.

        GoDabo has sufficiently alleged facts supporting THM, LLC and THM Holding are, in

fact, separate economic actors with distinct economic interests from each other and from the Front

Range Defendants and are therefore capable of conspiring. Am. Compl. ¶¶ 78-84. For example:

    •   The ownership of THM, LLC and THM Holding differ from the ownership of Antsel

        Marketing, LLC. Id. ¶ 7; Ex. A at 1.



6
 As compared to its burden on a motion for preliminary injunction, GoDabo at this stage needs only to set forth the
plausible allegation that such contractors exist and were misled to overcome the Motions to Dismiss.



                                                            10
   •   THM, LLC has an economic interest in the success of the national franchise system

       (including TheHomeMag Front Range), because it is paid a franchise fee calculated as a

       percentage of its franchises overall revenues. Am. Compl. ¶ 79.

   •   THM Holding, on the other hand, had an independent interest in the creation and

       maintenance of monopoly power within each “protected” territory (including the Denver

       Market by THM Front Range) because it held an interest in the value of TheHomeMag

       mark, as well as operated numerous separate magazines under TheHomeMag mark. Id. ¶

       80.

   •   The individual owners and employees of Antsel Marketing, LLC have separate financial

       interests as well as their interests are in the profitability of their particular franchise in the

       Denver market only. Id. ¶¶ 81–84.

       On the other hand, if this Court concluded that THM, LLC and THM Holding are incapable

of conspiring with the Front Range Defendants, GoDabo will seek leave to amend its Complaint

and add these Defendants to the § 2 monopolization claims pertaining to the Denver Market under

the Tenth Circuit’s analysis in Lenox wherein the Circuit Court concluded that entities that are

subject to a Copperweld defense and unable to be held liable under a conspiracy claim may

nevertheless be liable for § 2 monopolization or attempted monopolization claims under a single

enterprise theory. Lenox, 847 F.3d at 1235. Moreover, a plaintiff need not prove that each affiliated

defendant independently satisfies every element of the claims in order to be held liable, but rather

the aggregate conduct must be scrutinized. Id. at 1236.

       3. Overt Acts

       THM, LLC and THM Holding challenge this element on the basis that the Complaint fails

to allege specific acts demonstrating participation in a conspiracy.




                                                      11
       “A plaintiff can prove a conspiracy with either direct or circumstantial evidence.” Lantec,

306 F.3d at 1028 (citing American Tobacco Co. v. United States, 328 U.S. 781, 809-10 (1946)).

“A plaintiff must offer evidence tending to exclude the possibility that the alleged conspirators

either acted independently or colluded in a way that could not have harmed the plaintiff.” Id.

       GoDabo has sufficiently alleged facts supporting a direct and circumstantial inference that

THM, LLC, THM Holding, and the Front Range Defendants engaged in a conspiracy. Am. Compl.

¶¶ 17–18, 21–23, 34–45. In particular, the Franchise Agreement is a written contract between each

THM franchisee and THM, LLC that creates barriers to entry to preserve the local area monopoly

of TheHomeMag franchisee (and the other TheHomeMag businesses in their own “protected”

markets”). Ex. A at 97. This coordination is evidenced by the allegation that THM, LLC assumed

responsibility for the statements made by its franchisee, TheHomeMag Front Range. Am. Compl.

¶¶ 33, 45.

       Moreover, The Media Kit, which GoDabo plausibly pleads contains false and deceptive

information, is also produced with assistance from THM, LLC and THM Holding. Id. ¶¶ 37–38;

Ex. A at 12. Moreover, the structure of the Campbell Defendants’ businesses implies a plan to

conspire to monopolize each territory in which a company-owned, affiliate-owned, and franchised

businesses operate through, among other things, allocating the market into “protected” territories

and its system of price fixing, exclusive suppliers, advertising approval, and confidential

operations guidance. Am. Compl. ¶ 43; Ex. A at 9, 13, 20, 23–24.

       Thus, “Plaintiffs’ allegations include facts that suggest a conscious commitment to a

common scheme designed to achieve an unlawful objective.” Arapahoe Surgery Ctr., LLC v.

Cigna Healthcare, Inc., 80 F. Supp. 3d 1257, 1264 (D. Colo. 2015) (internal citation and quotation




                                                   12
marks omitted). Accordingly, here GoDabo has alleged that the Campbell Defendants engaged in

overt acts in support of the conspiracy sufficiently to overcome the Motions to Dismiss.

       4. Proof of Market

       THM, LLC and THM Holding challenge this element on the basis that GoDabo too

narrowly defines its product market and fails to define the market “with reference to the rule of

reasonable interchangeability and cross-elasticity of demand.”

       “Defining the relevant market for purposes of antitrust analysis requires the plaintiffs to

define both a product market and a geographic market.” Christou v. Beatport, LLC, 849 F. Supp.

2d 1055, 1064 (D. Colo. 2012). “The plaintiff must define the relevant market by making specific

reference to “the reasonable interchangeability of use or the cross-elasticity of demand between

the product and substitutes for it.” Id. (citing Brown Shoe Co. v. United States, 370 U.S. 294, 325

(1962)). “[B]ecause market definition is a deeply fact-intensive inquiry, courts hesitate to grant

motions to dismiss for failure to plead a relevant product market.” Id. at 1066 (citing Todd v. Exxon

Corp., 275 F.3d 191, 199–200 (2d Cir. 2001)) accord Lenox, 762 F.3d at 1120 (“The differing

definitions create a fact question on the product market, precluding summary judgment.”).

       GoDabo has sufficiently alleged facts supporting its Denver Market definition. GoDabo

defines the product market as “targeted direct-mail home-improvement advertising magazine[s].”

Am. Compl. ¶ 16. GoDabo provides detailed and plausible factual support for this assertion. Id. ¶¶

49–55. This includes the fact of differentiation from other local print advertisements, id. ¶ 50; the

fact that specialized vendors are present within the product market, id. ¶ 51; the fact that

Defendants’ own franchise disclosure document defines the relevant market as the “home

improvement advertising magazine…line of business,” id. ¶ 52; the fact that TheHomeMag’s

activities specifically target GoDabo as the only competitor within the relevant market, id. ¶ 53;




                                                     13
the differences in type, grade, distribution, audience, and qualify of the product form other forms

of advertising, id. ¶ 54; and the high barriers to entry, id. ¶ 55. GoDabo also plead specific facts

regarding the reasonable interchangeability or cross-elasticity of the demand between the product

and its substitutes. Id. ¶¶ 50, 54.

        GoDabo defines the geographic market as the seven county Denver Metropolitan Statistical

Area, and as support for that definition asserts that “there is a high cross-elasticity of demand by

consumers within this area for purchase of home improvement services, whereas there is a very

low cross-elasticity of demand for consumers located outside this area.” ¶ 56; see also ¶ 57–59

(supporting claims for Denver geographic market).

B. GoDabo Pleads Sufficient Facts To State Its Fourth Claim for Relief: Violation of 15 U.S.C.
   § 1 per se (or, in the alternative, quick look) – Market Allocation (National Market) - Against
   THM, LLC, THM Holding, The Home Improver, and THM of Ventura

        Burden of Proof: GoDabo agrees that it has the burden of proof on its per se claim, but

adds the following clarification: if GoDabo proves that Defendants’ conduct falls within a per se

category, it is not necessary for GoDabo to prove that the conduct resulted in an unreasonable

restraint on trade, nor is it necessary to even define the relevant market. Coffey v. Healthtrust, Inc.,

955 F.2d 1388, 1392 (10th Cir.1992). Alternatively, under an abbreviated, “quick look” rule-of-

reason analysis, GoDabo must show that “the conduct at issue amounts to a ‘naked’ and effective

restraint on price or output that carries ‘obvious” anticompetitive consequences.’” Buccaneer

Energy (USA) Inc. v. Gunnison Energy Corp., 846 F.3d 1297, 1311 (10th Cir. 2017) (citations

omitted). Then, “the burden in effect immediately shifts to the defendant to demonstrate

countervailing procompetitive effects.” Id.

        Elements: GoDabo agrees that the Campbell Defendants provide an accurate statement of

the law regarding a per se Section 1 violation. However, GoDabo notes that “[a] horizontal




                                                      14
conspiracy occurs when competitors at the same market level agree to restrain trade on either their

own or another market level.” See Business Elecs. Corp. v. Sharpe Elecs. Corp., 485 U.S. 717, 730

(1988); accord Beal Corp. Liquidating Tr. v. Valleylab, Inc., 927 F. Supp. 1350, 1366 (D. Colo.

1996) (“To establish a violation, Beacon must show that Valleylab and Birtcher entered into an

agreement with each other to allocate the relevant market.”). GoDabo alternatively pleads a “Quick

Look” theory of a Section 1 violation. Courts use a quick-look analysis when “an observer with

even a rudimentary understanding of economics could conclude that the arrangements in question

could have an anticompetitive effect on customers and markets.” Aya Healthcare Servs., Inc. v.

AMN Healthcare, Inc., No. 17CV205-MMA-MDD, 2018 WL 3032552, at *17 (S.D. Cal. June 19,

2018) (attached hereto as Exhibit G) (citing Cal. Dental, 526 U.S. at 770).

       Elements at Issue:

       1. National Market Definition

       All Campbell Defendants appear to challenge this element.

       As stated above, a market definition not required for a per se claim. Nevertheless, GoDabo

has defined the relevant market sufficient to withstand a motion to dismiss. A market definition

must include a product market and geographic market, and a plaintiff must also make specific

reference to the reasonable interchangeability of use or cross-elasticity of demand between the

product and its substitutes.

       GoDabo has plead sufficient facts at this stage of the case to establish its National Market

definition. GoDabo defines the product market as “targeted direct-mail home-improvement

advertising magazine[s].” Am. Compl. ¶ 16. The analysis from the previous section, concerning

product definition, applies here in full, but Defendants have not suggested that GoDabo has defined




                                                    15
too broadly or narrowly, but instead argue that a national market does not exist. Their own

franchise system facially contradicts this argument.

       GoDabo defines the National Market geographically as “the entirety of the United States,

and is an amalgamation of all metropolitan areas with sufficient demographics to support

businesses operating in the Product Market.” Id. ¶ 60. More specifically, GoDabo asserts that

“TheHomeMag offers defined franchise territories for its franchisees because it is understood in

the industry, and specifically by Defendants, that the appropriate geographic markets for its

product is correctly broken down into metropolitan areas, such as the Denver metropolitan area,”

id. ¶ 59, and further that “several such metropolitan areas (e.g., Los Angeles) have been artificially

divided into separate “protected territories,” id. ¶ 60. Accord Charles A. Ramsay Co. v. Associated

Bill Posters of U.S. & Canada, 260 U.S. 501, 510 (1923) (holding that an association of billposters

that entered into a combination and conspiracy to monopolize the business in their respective

localities and to dominate and control all trade and commerce in posters within such limits was

nevertheless nationwide.).

       This is far beyond “a cursory mention of a relevant product and geographic market.” Cf.

Total Renal Care, Inc. v. Western Nephrology and Metabolic Bone Disease, P.C., 2009 WL

2596493 at *7 (D. Colo. Aug. 21, 2009) (attached hereto as Exhibit H). GoDabo met its minimal

burden to plead facts demonstrating this element. See Christou, 849 F. Supp. 2d at 1066 (“This

Court agrees with the sentiment of the Second Circuit, as well as other circuits, that ‘[b]ecause

market definition is a deeply fact-intensive inquiry, courts hesitate to grant motions to dismiss for

failure to plead a relevant product market.’”).




                                                     16
       2. Horizontal Relationship

       All Campbell Defendants challenge this element on the grounds that the Campbell

Defendants do not all compete at the same market level and therefore cannot be liable for a per se

violation based on a horizontal market constraint.

       “[A]n agreement to allocate or divide customers between competitors within the same

horizontal market, constitutes a per se violation of § 1 of the Sherman Act.” United States v. Suntar

Roofing, Inc., 897 F.2d 469, 473 (10th Cir. 1990). This type of horizontal market division is

precisely what the Supreme Court has singled out for per se treatment. In United States v. Topco

Associates, Inc. the Federal government brought an action against a cooperative association of

supermarket chains that had divided its member firms into exclusive marketing territories in which

each could sell Topco-branded products, in exchange for the agreement not to sell Topco-branded

products outside of its area, which the Court found to be a per se violation. 405 U.S. 596 (1972).

Similarly, in United States v. Sealy, the Federal government brought an action against Sealy, which

had agreed with its licensees (manufacturers of mattresses and bedding with the Sealy mark) not

to license other manufacturers or sellers to sell Sealy-brand products in a designated territory in

exchange for the promise of the licensee who sold in that territory not to expand its sales beyond

the area demarcated by Sealy. 388 U.S. 350 (1967). In a more recent example the United States

District Court for the Northern District of Illinois concluded that a written franchise agreement

requiring McDonald’s franchisees to agree not to hire employees from other McDonald’s

restaurants—despite being “spearheaded by the entity at the top of the chain” and having “vertical

elements”—was nonetheless a horizontal restraint and properly subject to per se analysis.

Deslandes v. McDonald’s USA, LLC, No. 17 C 4857, 2018 WL 3105955, at *6 (N.D. Ill. June 25,

2018) (attached hereto as Exhibit I).




                                                     17
         GoDabo has sufficiently alleged facts supporting horizontal market allocation. See also,

Figure 1, supra at p.3. GoDabo alleged that THM, LLC franchises TheHomeMag to at least 39

franchisees. Am. Compl. ¶¶ 3, 18. GoDabo also alleges that THM Holding directly operates ten

company-owned businesses of the type THM, LLC franchises, operating under the TheHomeMag

marks, id. ¶ 4, and THM of Ventura and The Home Improver together own several businesses of

the type THM, LLC franchises, id. ¶ 5–6. These four entities have eliminated horizontal

competition among these company-owned, affiliate-owned, and TheHomeMag franchisees within

the direct mail home improvement advertising magazine market because each operates in its own

“protected” territory. Id. ¶¶ 43–44. In short, these businesses agree not to compete in another

franchisees’ territory. Ex. A at 31.7 Thus, GoDabo has sufficiently alleged the type of market

allocation that is afforded per se treatment under Sealy and Topco.

         3. Agreement to Allocate Market

         All Campbell Defendants challenge this element on the basis that GoDabo failed to explain

away the possibility that Campbell Defendants were engaged in independent, parallel conduct that

merely advanced their own interest.

         At the pleading stage, stating a § 1 claim “requires a complaint with enough factual
         matter (taken as true) to suggest that an agreement was made ... [and] to raise a
         reasonable expectation that discovery will reveal evidence of illegal agreement.”
         [Twombly, 550 U.S.] at 556. Such an agreement is established by evidence that the
         conspiring parties “had a conscious commitment to a common scheme designed to
         achieve an unlawful objective.”




7
  This is not a vertical restriction, which would be subject to a rule of reason analysis because vertical restrictions
result when companies at different market levels in the chain of distribution of a specific product (such as a
manufacturer and distributor) conspire to restrain trade. Smalley & Co. v. Emerson & Cuming, Inc., 808 F. Supp. 1503,
1510 (D. Colo. 1992), aff’d, 13 F.3d 366 (10th Cir. 1993). Here, the Campbell Defendants and THM Management are
all at the same level of distribution and, absent the agreements not to complete in each other’s local markets alleged
by GoDabo, would be natural competitors.



                                                              18
Kissing Camels Surgery Ctr., LLC v. Centura Health Corp., No. 12-CV-3012-WJM-BNB, 2014

WL 560462, at *4 (D. Colo. Feb. 13, 2014) (attached hereto as Exhibit J) (quoting Monsanto Co.

v. Spray-Rite Serv. Corp., 465 U.S. 752, 764 (1984)).

       GoDabo alleges facts supporting this element. GoDabo alleges that the four Campbell

Defendants share ownership. Am. Compl. ¶ 17; Ex. A at 1. GoDabo also alleges an explicit

agreement not to compete among each others’ markets, thus allowing them to promote the markets

to prospective franchisees as “protected” markets free from threats of competition. Am. Compl. ¶¶

43–44, 60. Moreover, the franchise disclosure document establishes on its face a system of

allocating customers between markets, and in fact none of the company-owned, affiliate-owned,

and TheHomeMag franchisees cross territories and compete with one another. Ex. A at 31, 40–41.

This fact is significant evidence of an agreement to allocate the market as it is illogical to believe

that markets with 100% ownership by a single firm (as occurred in the Denver Market) would not

naturally attract competition absent such an agreement. Further, GoDabo alleges incentives for this

monopolistic conduct in the form of the fees that the Campbell Defendants are able to charge their

franchisees, who in turn receive the ability to charge monopolistic rents. Am. Compl. ¶¶ 44, 46,

65. These allocations do more than establish “merely parallel conduct that could just as well be

independent action.” Twombly, 550 U.S. at 557. Rather, GoDabo has alleged market allocation—

a “naked restraint” on trade that courts hold to be per se illegal without further factual inquiry—

that does not require demonstration of either market definition or anticompetitive effect, although

GoDabo has also sufficiently alleged both of these elements.            See, e.g., ANTITRUST LAW

DEVELOPMENTS (6th) at 55.

C. GoDabo Pleads Sufficient Facts To State Its Fifth Claim for Relief: Violation of Sherman
   Act § 2 – Monopolization (National Market) – Against THM, LLC, THM Holding, The
   Home Improver, and THM of Ventura

       Burden of Proof: GoDabo agrees that it has the burden of proof for this claim.


                                                     19
       Elements: GoDabo generally agrees with Campbell Defendants’ statement of the elements

for this claim. See Christy Sports, LLC v. Deer Valley Resort Co., 555 F.3d 1188, 1192 (10th Cir.

2009) (stating that a monopolization claim has two elements: “(1) the possession of monopoly

power in the relevant market and (2) the willful acquisition or maintenance of that power.”).

However, while Campbell Defendants did not list it as a separate element in this section, GoDabo

agrees that its monopoly claims require proof of the relevant product and geographic market.

Finally, while Campbell Defendants also did not list it as a separate element in this section,

GoDabo generally agrees that a plaintiff’s participation as a competitor or consumer within the

market is necessary for proof of antitrust injury. See Elliot Indus. Ltd P’ship v. BP America Prod.

Co., 407 F.3d 1091, 1125 (10th Cir. 2005).

       Elements at Issue:

       1. Proof of Product and Geographic Market

       All Campbell Defendants challenge this element on the grounds that GoDabo has not

provided factually plausible support for its market definition. GoDabo incorporates in full its

arguments in the previous sections regarding its product definition and national market definition.

       2. Participation in the Market

       The Campbell Defendants also assert that GoDabo has not alleged its participation in the

national market. “[T]he party alleging the injury must be either a consumer of the alleged violator’s

goods or services or a competitor of the alleged violator in the restrained market.” Glen Holly

Entm’t, Inc. v. Tektronix, Inc., 352 F.3d 367, 372 (9th Cir. 2003) (citation omitted).

       GoDabo has alleged sufficient facts to support that it is a competitor in the restrained

national market. Am. Compl. ¶¶ 16, 43, 53, 63. As with the plaintiff in Associated Bill Posters,

GoDabo competes in the national market, despite the fact that its participation actually occurs at




                                                     20
particularized locations. 260 U.S. at 510. The question of whether GoDabo’s participation in the

national market is sufficient to make it a competitor is, again, a disputed question of fact not

appropriate for a motion to dismiss.

D. GoDabo Pleads Sufficient Facts To State Its Sixth Claim for Relief: Violation of 15 U.S.C.
   § 2 – Attempted Monopolization (National Market) – Against THM Holding, The Home
   Improver, and THM of Ventura

       Burden of Proof: GoDabo agrees that it has the burden of proof for this claim.

       Elements: GoDabo agrees with Campbell Defendants’ statement of the elements for this

claim. See Kissing Camels Surgery Ctr., LLC v. Centura Health Corp., No. 12-CV-3012-WJM-

BNB, 2014 WL 560462, at *9 (D. Colo. Feb. 13, 2014) (listing elements). GoDabo adds that its

monopoly claims require proof of the relevant product and geographic market.

       Elements at Issue:

       1. Relevant Market

       THM Holding, The Home Improver, and THM of Ventura challenge this element. GoDabo

incorporates in full its arguments above regarding its national market definition.

       2. Probability of Monopolization

       THM Holding, The Home Improver, and THM of Ventura challenge this element and argue

that there are no significant barriers to entry, thus defeating any possibility of monopolization.

       Entry barriers are particular characteristics of a market which impede entry by new
       firms into that market. [Reazin v. Blue Cross & Blue Shield of Kan., Inc., 899 F.2d
       951, 968 (10th Cir.1990)]. They may include high capital costs or regulatory or
       legal requirements such as patents or licenses. Id. Other examples include: (1)
       control over an essential or superior resource, (2) entrenched buyer preferences,
       and (3) high capital costs for new entrants. Id.

       [. . .]

       Entry barriers may also be created by the defendant’s conduct itself. Full Draw,
       182 F.3d at 756. For example, an organized boycott of the plaintiff’s product may




                                                     21
       constitute an entry barrier that confirms the defendant’s dangerous probability of
       monopolization. Id.

Nobody in Particular Presents, Inc. v. Clear Channel Commc’ns, Inc., 311 F. Supp. 2d 1048, 1103

(D. Colo. 2004). “Unlike the specifics of the relevant market, it is not clear that entry barriers must

be specifically pled or proved in order for an antitrust plaintiff to recover.” Total Renal Care, Inc.

v. W. Nephrology & Metabolic Bone Disease, P.C., No. 08CV00513-CMA-KMT, 2009 WL

2596493, at *8 (D. Colo. Aug. 21, 2009) (attached hereto as Exhibit K).

       GoDabo sufficiently pleads barriers to entry in the relevant product market. GoDabo pled

that the market barriers to entry include investing in large capital expenditure and technical know-

how prior to opening its operation. Am. Compl. ¶¶ 20, 55; Ex. A at 11–12. GoDabo also pleads

that the Campbell Defendants have created barriers to entry through the central advertising

platform that publishes inaccurate and deceptive statements about TheHomeMag and its

franchisees, including impossible-to-attain performance promises and wholly false demographic

data. Am. Compl. ¶¶ 3–42, 44.

       3. Conduct in Furtherance of an Attempt

       THM Holding, The Home Improver, and THM of Ventura challenge this element by

asserting that false advertising cannot support a Sherman Act monopolization claim, and further

that GoDabo fails to distinguish between the Campbell Defendants at issue.

       As discussed in the first section, trade disparagement may constitute an anti-trust injury.

Lenox, 762 F.3d at 1127. GoDabo has sufficiently alleged facts meeting the Tenth Circuit’s six-

part test. Am. Compl. ¶¶ 21–42. Moreover, as discussed above, GoDabo alleged that each of the

Campbell Defendants conspires to allocate the market, as well as participating in the false

advertising. Am. Compl. ¶¶ 17, 43-44, 46, 60, 65; Ex. A at 1, 31, 40-41. Finally, as discussed

above, the Tenth Circuit permits a plaintiff to bring a § 2 monopolization or attempted



                                                      22
monopolization claims under a single enterprise theory, and the plaintiff need not prove that each

affiliated defendant independently satisfies every element of the claims in order to be held liable,

but rather the aggregate conduct must be scrutinized. Lenox, 847 F.3d at 1236. The aggregate

conduct of all of the Defendants here, as plausibly pleaded, sets forth an issue of fact as to their

conduct in furtherance of an attempt to monopolize the national market sufficient to survive a

motion to dismiss.

E. GoDabo Pleads Sufficient Facts To State Its Seventh Claim for Relief: Violation of 15 U.S.C.
   § 2 – Conspiracy to Monopolize (National Market) – Against THM Holding, The Home
   Improver, and THM of Ventura

       Burden of Proof: GoDabo agrees that it has the burden of proof for this claim.

       Elements: GoDabo agrees with Campbell Defendants’ statement of the elements for this

claim. See Lantec, Inc. v. Novell, Inc., 306 F.3d 1003, 1028 (10th Cir. 2002) (listing four elements);

but see Lenox MacLaren Surgical Corp. v. Medtronic, Inc., 847 F.3d 1221, 1231 (10th Cir. 2017)

(“The elements of a § 2 conspiracy claim are “[1] conspiracy, [2] specific intent to monopolize,

and [3] overt acts done in furtherance of the conspiracy.” (citation omitted)). GoDabo agrees that

its monopoly claims require proof of the relevant product and geographic market.

       Elements at Issue:

       1. Combination or Conspiracy

       THM of Ventura and The Home Improver challenge this element.

       GoDabo has sufficiently alleged a combination or conspiracy. As discussed above, each of

the Campbell Defendants conspires to allocate the market, as well as participating in the false

advertising. Am. Compl. ¶¶ 17, 21–44, 46, 60, 65; Ex. A at 1, 31, 40–41.

       2. Overt Acts

       THM of Ventura and The Home Improver challenge this element.




                                                     23
       GoDabo has sufficiently alleged THM of Ventura and The Home Improver’s role in this

conspiracy. In particular, GoDabo alleged that THM Ventura operates two magazines in the

Ventura, California and San Fernando, California “protected” territories. Am. Compl. ¶¶ 6, 39.

GoDabo alleges that The Home Improver operates a separately branded magazine, also in

“protected” territories. Id. ¶¶ 5, 39. As such, they are integral participants in Defendants’ efforts

to monopolize the national market due to their individualized participation in this “protected”

territory scheme.

       3. THM Holding incorporates arguments for conspiracy to monopolize the Denver
          Market (claim 3) and monopolization of national market (claim 5) against GoDabo
          on this claim

       THM Holding challenges whether GoDabo has alleged a proper geographic and product

market. GoDabo incorporates in full its arguments above regarding its national market definition

F. GoDabo Pleads Sufficient Facts To State Its Eighth Claim for Relief: Violation of The
   Lanham Act Section 43(a), 15 U.S.C. § 1125(a) – Against THM Holding, THM Ventura,
   and THM, LLC

       Burden of Proof: GoDabo agrees that it has the burden of proof for this claim.

       Elements: GoDabo agrees with Campbell Defendants’ statement of the elements for this

claim. See Wilson v. AdvisorLaw LLC, No. 17-CV-1525-MSK, 2018 WL 858738, at *2 (D. Colo.

Feb. 14, 2018) (attached hereto as Exhibit L).

       Elements at Issue:




                                                     24
        1. Materially False or Misleading Representations

        THM Holding, THM Ventura, and THM, LLC challenge this element seemingly on the

basis that the statements asserted by GoDabo to be false are in fact true or, at the very least, not

misleading.8

        “Section 43(a) ... encompasses more than literal falsehoods.” Intermountain Stroke Ctr.,

Inc. v. Intermountain Health Care, Inc., 638 F. App’x 778, 784 (10th Cir. 2016) (internal citations

omitted). “More specifically, the Lanham Act contemplates two variants of actionable advertising

representations: (1) those that are literally false, and (2) those that, while literally true, are likely

to mislead and confuse consumers.” Id. at 785.

        GoDabo alleged sufficient facts which, taken as true, establish this element. Am. Compl.

¶¶ 21–42. As discussed previously, GoDabo alleged that the statements contained in the July and

August emails and the TheHomeMag Front Range media kit were false and/or misleading, had the

tendency to confuse consumers, and did in fact confuse consumers (as demonstrated by the

contractors cited in the Amended Complaint). These facts, taken in the light most favorable to

GoDabo, establish this element. Beltran, 176 F. Supp. 3d at 1079.

        2. Confusion Or Mistake As To Characteristics Of Goods Or Services

        THM Holding, THM Ventura, and THM, LLC also challenge this element on the basis that

GoDabo has not adequately alleged that any false or deceptive statements caused actual consumer

confusion.

        “If the plaintiff shows literal falsity, the third element is presumed established; for

statements that are not literally false, the plaintiff must show that they tend to mislead or confuse



8
 THM Holding and THM Ventura specifically challenge the Court’s personal jurisdiction over them under the
Lanham Act. Alternatively, they incorporate by reference the arguments made by THM, LLC.



                                                       25
the relevant market.” Cocona, Inc. v. Singtex Indus. Co., No. 14-CV-01593-MJW, 2014 WL

5072730, at *8 (D. Colo. Oct. 9, 2014) (attached hereto as Exhibit M) (citing Zoller Labs., LLC v.

NBTY, Inc., 111 Fed. Appx. 978, 982 (10th Cir. 2004)).

       GoDabo alleged sufficient facts which, taken as true, establish this element. As discussed

directly above, GoDabo alleged facts that support literal falsity, therefore it does not need to

establish that the statements misled or confused consumers within the relevant market.

Nevertheless, GoDabo has also alleged facts that, taken as true, would allow a reasonable fact

finder to conclude that these statements misled customers not to purchase GoDabo’s products.

Compare Century Martial Arts Supply Inc. v. National Assn. of Professional Martial Artists, 129

Fed. Appx. 421, 427 (10th Cir. 2005) (affirming jury verdict of similar facts, finding that

customer’s testimony about electing not to do business with plaintiff after defendant published

misleading comparisons between the two businesses sufficed to demonstrate causation and

damages). These facts include that “based on the timing of numerous cancelled sales and

statements of Defendants related to GoDabo by contractors, at least 22 (and likely many more)

contractors have decided not to advertise with GoDabo, or have cancelled ongoing advertisements

with GoDabo, as a direct and proximate result of Defendants’ false statements.” Am. Compl. ¶ 40.

In addition, GoDabo alleged that statements about the reliability of GoDabo are “likely to prevent

customers from switching toward that uncertainty, and to instead adopt a ‘wait and see’ attitude

where customers are more hesitant to be early adopters of a new alternative.” Id. ¶ 42. Finally,

GoDabo alleged that these statements were intended to reach GoDabo’s customers and actually

deceived a substantial portion of their intended audience. Id. ¶¶ 103–104. These plausible

allegations are sufficient at this stage to sustain GoDabo on this element.




                                                    26
       3. Injury to Plaintiff

       THM Holding, THM Ventura, and THM, LLC challenge whether GoDabo has sufficiently

pleaded injury based on false and misleading statements.

       “A plaintiff suing under § 1125(a) ordinarily must show economic or reputational injury

flowing directly from the deception wrought by the defendant’s advertising[, which] occurs when

deception of consumers causes them to withhold trade from the plaintiff.” Intermountain Stroke,

638 Fed. App’x at 791 (citation omitted); accord Lexmark Int’l, Inc. v. Static Control Components,

Inc., 572 U.S. 118, 131–32 (2014) (“We thus hold that to come within the zone of interests in a

suit for false advertising under § 1125(a), a plaintiff must allege an injury to a commercial interest

in reputation or sales.”).“The Tenth Circuit, following the Second and Eighth Circuits, has said

that courts may presume injury when the parties are “obvious competitors” with respect to the

service being misrepresented.” Berken v. Jude, No. 12-CV-02555-RPM, 2013 WL 6152347, at *2

(D. Colo. Nov. 22, 2013) (attached hereto as Exhibit N) (citing Hutchinson v. Pfeil, 211 F.3d 515,

522 (10th Cir. 2000)).

       GoDabo alleged sufficient facts which, taken as true, would amount to economic or

reputational injury. GoDabo alleged that seven contractors broke off their contracts with it

following the email of July 5, 2018, resulting in the loss of many thousands of dollars of advertising

revenue. Am. Compl. ¶¶ 26–32. GoDabo also alleged that at least 22 (and likely many more)

contractors have decided not to advertise with GoDabo, or have cancelled ongoing advertisements

with GoDabo, as a direct and proximate result of Defendants’ false statements. Id. ¶ 40. Finally,

GoDabo alleged that this has caused hundreds of thousands of dollars in lost revenue to GoDabo

and very likely will destroy GoDabo as a going concern. Id. These allegations are sufficient to

demonstrate injury at the motion to dismiss stage.




                                                     27
G. GoDabo Plead Sufficient Facts To Establish Personal Jurisdiction Under The Sherman Act

       Burden of Proof: GoDabo disagrees with Campbell Defendants’ statement of the burden

of proof. Where a plaintiff seeks to establish personal jurisdiction based on a statute that allows

for nationwide service of process, the burden shifts to the defendant to show, in the first instance,

“that his liberty interests actually have been infringed” and that “subjecting him to in personam

jurisdiction in the forum will make litigation so gravely difficult and inconvenient that [he] unfairly

is at a severe disadvantage in comparison to his opponent.” B-S Steel of Kansas, Inc. v. Texas

Indus., Inc., 229 F. Supp. 2d 1209, 1215 (D. Kan. 2002) (citing Peay v. BellSouth Med. Assistance

Plan, 205 F.3d 1206, 1212–13 (10th Cir. 2000)).

       Elements: GoDabo adds to Campbell Defendants’ statement of the elements that, to

establish personal jurisdiction under the Sherman Act in a Federal Question case, proper service

establishes personal jurisdiction over the defendants provided that the court’s exercise of

jurisdiction comports with the Fifth Amendment’s due process guarantee. Ex. F, Shell, 2010 WL

1348548, at *11 (citing Peay, 205 F.3d at 1209).

       Elements at Issue:

       1. Due Process

       THM Holding, THM of Ventura and The Home Improver challenge this element.

       In Peay, the Tenth Circuit emphasized the high hurdle that Campbell Defendants need to

overcome to defeat jurisdiction, stating that “[w]e emphasize that it is only in highly unusual cases

that inconvenience will rise to a level of constitutional concern.” Peay, 205 F.3d at 1212.

       Defendants’ arguments amount to a claim that none of the Defendants at issue have

minimum contacts with Colorado to justify personal jurisdiction, but as stated above this is not the

standard. Moreover, any argument for inconvenience is outweighed by the Federal interest in




                                                      28
effectively and efficiently litigating monopolization claims that involve the national marketplace.

Id. at 1213 (“Certainly, in this age of instant communication, and modern transportation, the

burdens of litigating in a distant forum have lessened.”) (internal citations omitted); id. (Where ...

Congress has provided for nationwide service of process, courts should presume that nationwide

personal jurisdiction is necessary to further congressional objectives.”).

       It is the clear policy of the Sherman Act to permit joining parties from any district when

the ends of justice require it. 15 U.S.C. §§ 5, 10. In this case, as discussed above, GoDabo has

alleged coordinated action between the several Campbell Defendants to restrain trade in the

relevant product market at the national level, by allocating the market between themselves and

their various businesses, and by engaging in other acts to enforce the monopolies of each local

TheHomeMag franchise and affiliate- or company-owned business. Thus, the ends of justice

require that all participants in this scheme appear in the action.

       Moreover, as a practical matter, the Campbell Defendants share a principal and are all

represented by the same counsel in Colorado, reducing the burden upon each of them. Though one

of the owners of THM Ventura is located in California and Mr. Campbell is located in Florida, the

business of TheHomeMag, its affiliated and company-owned businesses, and its franchises is

nationwide and directs its business dealings explicitly at all states, including specifically Colorado

where all Defendants have agreed to carve out a “protected territory” for Defendant Antsel

Marketing, LLC, and from which contact with Colorado all Defendants reap economic benefit

thereby. See generally Ex. A. Furthermore, there is no other preferable forum.

       Thus, THM Holding, THM of Ventura and The Home Improver have not overcome their

burden to show that that their liberty interests have been infringed or that litigating in Colorado

would put them at a severe disadvantage to their opponent. Even if they had, the Federal interest




                                                     29
in litigating Sherman Act claims against all relevant parties would tip the balance in this case in

favor of jurisdiction.9

H. GoDabo Pleads Sufficient Facts To Establish Personal Jurisdiction Under The Lanham Act

         Burden of Proof: GoDabo agrees it has the burden of proof to establish a basis for personal

jurisdiction under the Lanham Act.

         Elements: GoDabo agrees in part and disagrees in part with Campbell Defendants’

statement of the elements for establishing personal jurisdiction under the Lanham Act. GoDabo

generally agrees with Defendants’ statement of the minimum contacts standard. See Shell, 2010

WL 1348548, at *7 (setting forth minimum contacts requirement of due process). In addition,

GoDabo asserts an alternate theory of personal jurisdiction, conspiracy jurisdiction, as set forth

below.

         Elements at Issue:

         1. Minimum Contacts

         THM Holding and THM of Ventura challenge this element.

         Under the first prong of a standard personal jurisdiction analysis, a court decides whether

the defendant has sufficient minimum contacts with the forum state such that he should

“reasonably anticipate being haled into court there.” Shell, 2010 WL 1348548, at *7.

         GoDabo incorporates its arguments above regarding jurisdiction under the Sherman Act

into this section in favor of jurisdiction over THM Holding and THM of Ventura. If the Court

permits any of GoDabo’s Sherman Act claims against THM Holding and THM of Ventura to

continue past the motion to dismiss, then they are subject to its jurisdiction.


9
  Regardless, even if this Court were to find that sufficient minimum contacts were required to affect personal
jurisdiction under the Sherman Act, that requirement would still be met through the conspiracy theory of personal
jurisdiction, as discussed below.



                                                           30
          2. Conspiracy Theory of Jurisdiction

          Alternatively, the Tenth Circuit has acknowledged that, in some circumstances, personal

jurisdiction may be exercised based on the existence of a conspiracy and acts taken in furtherance

of the conspiracy by a co-coconspirator in the forum state. See Melea, Ltd. v. Jawer Sa, 511 F.3d

1060, 1069 (10th Cir. 2007). To exercise personal jurisdiction based on a conspiracy theory, the

plaintiff must come forward with more than bare allegations of a conspiracy; the plaintiff must

allege facts that would support a prima facie showing of a conspiracy. Shell, 2010 WL 1348548,

at *10.

          GoDabo incorporates its arguments above regarding THM Holding and THM of Ventura’s

participation in the Section 1 horizontal market allocation and Section 2 conspiracy claims as

supports for its assertion that THM Holding and THM of Ventura have taken acts in furtherance

with a coconspirator in the forum state, Antsel Marketing, LLC. Each participates in the market

allocation of “protected territories” whereby the conspiracy as a whole directs its business dealings

explicitly at all states, and specifically at Colorado by their agreement to carve out a “protected

territory” for Defendant Antsel Marketing, LLC. THM Holding and THM of Ventura both reap

economic benefit from the nationwide continuity of this market allocation scheme, which

allegations are sufficient to establish personal jurisdiction at this stage.

                                             CONCLUSION

          WHEREFORE, GoDabo respectfully requests that the Court deny the Campbell

Defendants’ Motions to Dismiss its First Amended Complaint in full.




                                                       31
Respectfully submitted this 1st day of March, 2019.

                                            GODFREY | JOHNSON, P.C.

                                            /s/ Jeffrey S. Vail
                                            Brett Godfrey
                                            Jeffrey S. Vail
                                            Lily Nierenberg
                                            9557 South Kingston Court
                                            Englewood, Colorado 80112
                                            Phone: (303) 228-0700
                                            Fax: (303) 228-0701
                                            Email: godfrey@gojolaw.com
                                            Email: vail@gojolaw.com
                                            Email: nierenberg@gojolaw.com




                                           32
                              CERTIFICATE OF SERVICE

        I hereby certify I have served the foregoing upon the parties hereto via CM/ECF – U.S.
District Court filing, this 1st day of March 2019.

 James D. Kilroy, Esq.                         Thomas B. Quinn, Esq.
 Ellie Lockwood, Esq.                          Jacqueline R. Guesno, Esq.
 Snell & Wilmer, LLP-Denver                    Gordon Rees Scully Mansukhani, LLP
 1200 17th Street, One Tabor Center            555 Seventeenth Street, Suite 3400
 Suite 1900                                    Denver, CO 80202
 Denver, CO 80202                              (303) 534-5154
 Phone: (303) 634-2000                         Email: tquinn@grsm.com
 Fax:    (303) 634-2020                        Email: jguesno@grsm.com
 Email: jkilroy@swlaw.com                      Attorneys for THM Management, LLC d/b/a
 Email: elockwood@swlaw.com                    TheHomeMag, The Home Mag Holding
 Attorneys for Defendants Antsel Marketing,    Company, LLC, Campbell Wiener, Inc. d/b/a
 LLC, Claire Lindsay, Annie Mullen, Barbara    THM of Ventura, and The Home Improver,
 Robles, and Ellen Smith                       LLC


                                                  GODFREY | JOHNSON, P.C.

                                                  /s/ Jeffrey S. Vail
                                                  Brett Godfrey
                                                  Jeffrey S. Vail
                                                  Lily Nierenberg
                                                  9557 South Kingston Court
                                                  Englewood, Colorado 80112
                                                  Phone: (303) 228-0700
                                                  Fax: (303) 228-0701
                                                  Email: godfrey@gojolaw.com
                                                  Email: vail@gojolaw.com
                                                  Email: nierenberg@gojolaw.com




                                                 33
